CHIEF JUSTICE




                                                 S
 CAROLYN WRIGHT                                                                              LISA MATZ
JUSTICES                                                                                 CLERK OF THE COURT
 DAVID L. BRIDGES                                                                            (214) 712-3450
 MICHAEL J. O’NEILL                                                                    lisa.matz@5th.txcourts.gov
 KERRY P. FITZGERALD
                                                                                            GAYLE HUMPA
 MOLLY FRANCIS
 DOUGLAS S. LANG                        Court of Appeals                               BUSINESS ADMINISTRATOR
                                                                                            (214) 712-3434
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE              Fifth District of Texas at Dallas                   gayle.humpa@5th.txcourts.gov
 LANA MYERS                              600 COMMERCE STREET, SUITE 200                       FACSIMILE
 DAVID EVANS                                  DALLAS, TEXAS 75202                           (214) 745-1083
 DAVID LEWIS                                     (214) 712-3400
                                                                                               INTERNET
 ADA BROWN
                                                                                       HTTP://5TH.TXCOURTS.GOV
 CRAIG STODDART




                                           September 5, 2014



     Patrick P. Sicotte
     Nesbitt, Vassar & McCown, L.L. P.
     15851 Dallas Parkway, Suite 800
     Addison, TX 75001

     Thompson Coe Cousins & Irons, L. L. P.
     Attorneys and Counselors
     Plaza of The Americas
     700 N. Pearl Street, Twenty-Fifth Floor
     Dallas, Texas 75201-2832

     Re: View Point Bank v. Allied Property; 05-12-01370-CV


     Dear Attorneys:

     Enclosed is a corrected page 1 for the above-mentioned case. Please note the following
     typographical errors, which have been corrected:

     In the first sentence on the first page of the opinion, the word “mortgagor” should be “mortgagee”

     Please replace page 1 of your previous copy with the enclosed.

     Sincerely,



     Lisa Matz
     Clerk of the Court
cc:   Trial court judge
      Trial court clerk